Emery, J.
The original pauper settlement of the pauper, Eben S. Weed, when he came of age. was in Deer Isle, the plaintiff town. That town therefore, in bringing this action, assumed the burden of proving that he had acquired a new pauper settlement in Winterport, the defendant town, by having his home therein for five successive years, under R. S., c. 24, § 1, clause VI. The defendant town, on the other hand, had the right to introduce any competent evidence tending to show an interruption of the continuity of the pauper’s residence therein during such five years.
Mr. Weed, the pauper, was a sailor employed by a Winter-port ship-master, on a Winterport vessel, engaged in the coasting trade out of the Penobscot river. His family, consisting at first of his wife, and later of wife and young child, were kept by him in Winterport, the wife keeping house there in different houses. He stayed with his family there in Winterport when not with his vessel. But before five years of such residence had elapsed and near the last of September or first of October, 1889, his wife *42and child were sent or taken by him to his mother’s house in Doer Isle, where they remained till the following June. During this interval Mr. Weed also staid at his mother’s house with his family when not absent fishing or coasting. Whether in thus leaving Winterpbrt with his family at that time, the pauper abandoned or interrupted his home in Winterport, depended upon his intention in the matter. That intention either party was entitled to show.
A person’s intention can only be shown by his acts and words, and any of his acts or words which tend to show his intention are admissible in evidence. With proper caution, how'ever, the law does not admit mere words unconnected with any material act and wdiich the person had no occasion to speak. A mere verbal expression of some past, or future intention, not called out by any relevant circumstances, but uttered voluntarily and perhaps officiously, may be too remote to be of any evidential value. Such an expression, however, called out by material circumstances, and naturally made at the time in explanation of some visible, relevant conduct, is of some, even if of small, evidential value as to a person’s actual intention.
In this case, it appeared in evidence without objection, that about September 10, 1889, two or three weeks prior to the family of the pauper actually leaving Winterport, as above stated, he broke up the housekeeping. He also packed his furniture and other household goods, (except a bedstead and some small articles which he sold) and stored them in the house and stable of a neighbor, with whom he had arranged for the storage for a short time. He left his ivife and child temporarily at this neighbor’s on account of the illness of the child. He himself, then went to Bangor to join his vessel, but in two or three weeks came back and moved his wife and child, with their clothing and a parlor stove to Deer Isle as before stated, leaving the remainder of the furniture and goods packed in the neighbor’s house and stable.
The act of the pauper in thus packing, removing and storing his furniture and household goods was followed at a short interval, (two or three iveeks) by his further act of removing himself *43and his family to Deer Isle. It is true that his intention in performing the latter act, the removal to Deer Isle, is the crucial question; but is there not at least a seeming, ordinary, natural relation between the two acts? Does not the former ordinarily and naturally precede the latter ? Does not the former naturally tend to explain the character and purpose of the latter? In seeking to determine whether a person has left toivn for a simple visit, or for a change of home, is not his prior disposition of his house, furniture and household goods of some evidential value? We think there can be no doubt of the relevancy and materiality of the one act to explain the other.
But, if the prior act was properly in evidence, (as it clearly Avas) it Avas open to either party to introduce evidence to explain the character, purpose or intent of that act. If the furniture Avas soon afterAvard moved to Deer Isle, that would indicate one purpose of its original packing. If, instead, it was afterward set up in another house in Winterport, that would indicate another purpose. So, if at the time, the pauper said he was breaking up housekeeping, and storing his furniture to be sent to a neAv home in Deer Isle, that Avould be explanatory of the purpose. If, on the other hand, he said he Avas storing the furniture until he could find another house in Winterport, that would also be explanatory of the purpose.
The defendant toAvn, Winterport, offered evidence of the statements made by the pauper in the act of removing and storing his furniture as to his purpose and intentions in so doing. The plaintiff objected, and the offered evidence Avas excluded. We think for the reasons given above that such exclusion deprived the defendant of a legal right. It is not questioned that Such deprivation Ayas injurious to the defendant.
The counsel for the plaintiff' contends that the case Corinth v. Lincoln, 34 Maine, 310, is decisive authority for the exclusion of the evidence. In that case, however, the acts sought to be explained by evidence of declarations accompanying them were themselves immaterial. They "Avere not acts in the least-indicative of a design at that time to change her residence from one town to another, or as going into the toAvn of Corinth as *44the place of her home ; no more than those of passing to and from church or public meetings or in going from one part to the other of the house or appurtenances where she was at the time boarding.” The difference between the acts in the two cases will be manifest upon comparison.
It is a sound and often recognized principle that when an act is admissible in evidence as indicating an intention, declarations accompanying and explanatory of that act are also admissible. Richmond v. Thomaston, 38 Maine, 232; Slate v. Walker, 77 Maine, 488; Etna v. Bremer, 78 Maine, 377. As an instance of how far the admission of declarations of intention has been carried, the late case of Mutual Life Insurance Co. v. Hillmon, 145 U. S. 285, may be cited. In that case one question was whether Mr. Walters was with Hillmon at Crooked Creek on March 18th. He had written a letter from Wichita, March 1, previous, in which he stated that he was soon to leave there with Hillmon for that neighborhood. The court said the statements of the letter were admissible in evidence upon that question.

Exceptions sustained.